720 So. 2d 549 (1998)
Richard FILAN, Petitioner,
v.
STATE of Florida, Respondent.
No. 98-1842.
District Court of Appeal of Florida, Fourth District.
August 12, 1998.
Rehearing and Certification of Question Denied October 7, 1998.
Richard L. Jorandby, Public Defender, and John Cleary, Assistant Public Defender, West Palm Beach, for petitioner.
Robert A. Butterworth, Attorney General, Tallahassee, and Denise S. Calegan, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
We grant the petition for writ of certiorari.
Upon deposition of one of the state's witnesses, the assistant public defender learned that the Public Defender's Office previously *550 had represented that witness on a substantive charge and on a subsequent violation of probation. Although the representation of the witness was very limited, taking place at arraignment, and the witness was willing to waive any conflict, the trial court should have granted the assistant public defender's subsequent motion to withdraw which certified conflict. See Guzman v. State, 644 So. 2d 996 (Fla.1994). We therefore quash the trial court's order denying the assistant public defender's motion to withdraw from representation of petitioner.
DELL, GUNTHER and GROSS, JJ., concur.